J-S77031-14


                              2015 Pa. Super. 60

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
                    v.                     :
                                           :
MICHAEL T. BEAUFORT,                       :
                                           :
                  Appellant                :     No. 787 EDA 2014

     Appeal from the Judgment of Sentence Entered February 21, 2014
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division, at No(s): CP-51-CR-0009076-2013
                         MC-51-CR-0014862-2012

BEFORE:     STABILE, JENKINS, and STRASSBURGER,* JJ.

OPINION:    BY STRASSBURGER, J.:           FILED MARCH 24, 2015

      Michael T. Beaufort (Appellant) appeals from the judgment of sentence

entered February 21, 2014, following his conviction for two counts of driving

under the influence (DUI). For the following reasons, we affirm.

      On April 12, 2012, Appellant was arrested and charged with, inter alia,

DUI. His case was listed for trial in Philadelphia’s Municipal Court. Prior to

trial, Appellant moved for dismissal of his case pursuant to the municipal

court prompt trial rule, Pa.R.Crim.P. 1013.1        That motion was denied,

following a hearing, on February 22, 2013.      On April 10, 2013, Appellant

proceeded to a stipulated trial in Municipal Court and was found guilty of

1
 The rule reads, in pertinent part, as follows: “Trial in a municipal court case
shall commence no later than 180 days from the date on which the
preliminary arraignment is held.” Pa. R. Crim. P. 1013(A)(1).



*Retired Senior Judge assigned to the Superior Court.
J-S77031-14


DUI. On June 17, 2013, Appellant was sentenced to a term of 72 hours to

four months of incarceration and a concurrent six month term of probation.

      On July 17, 2013, Appellant filed an appeal in the Court of Common

Pleas seeking a trial de novo. On January 27, 2014, following a waiver trial,

Appellant was found guilty of two counts of DUI.        On February 3, 2014,

Appellant filed a motion for extraordinary relief with the Court of Common

Pleas again seeking appellate review of the Municipal Court’s denial of his

Rule 1013 motion to dismiss.       On February 21, 2014, the court denied

Appellant’s motion and sentenced him to 60 days to six months of

incarceration and a concurrent term of six months’ probation. Appellant filed

a motion for reconsideration which was denied following a hearing on March

6, 2014.   This timely appeal followed.     Appellant complied with the trial

court’s request to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).

      Appellant raises a single issue for our review: whether the Municipal

Court erred in denying his request for dismissal under Rule 1013. Appellant’s

Brief at 2. This claim is moot.

      An appellant convicted in Philadelphia’s Municipal Court has two

appellate options.

      Pennsylvania Rule of Criminal Procedure 1006(1)(a) provides
      that a defendant convicted in Philadelphia Municipal Court has
      the right to request either a trial de novo or file a petition for a
      writ of certiorari with the Philadelphia Court of Common Pleas.
      This Court has held that when a defendant files a petition for a



                                     -2-
J-S77031-14


      writ of certiorari, the Philadelphia Court of Common Pleas sits as
      an appellate court.

Commonwealth v. Coleman, 19 A.3d 1111, 1118-19 (Pa. Super. 2011)

(citations omitted). “A trial de novo gives the defendant a new trial without

reference to the Municipal Court record; a petition for writ of certiorari asks

the Common Pleas Court to review the record made in the Municipal Court.”

Commonwealth v. Menezes, 871 A.2d 204, 207 n.2 (Pa. Super. 2005).

These options are mutually exclusive. Pa.R.Crim.P. 1008(A) (“The notice [of

appeal from a Municipal Court ruling] shall state which method of review is

being sought in the court of common pleas by indicating whether it is a

notice of appeal or notice of a petition for a writ of certiorari.”).

      Appellant’s claim that the Municipal Court erred in denying his Rule

1013 motion was reviewable by writ of certiorari. See Commonwealth v.

Preston, 904 A.2d 1 (Pa. Super. 2006); Commonwealth v. Staten, 950
A.2d 1006 (Pa. Super. 2008). However, because he forewent that option in

favor of proceeding to a trial de novo, the issue of whether he was timely

tried in the Municipal Court became moot. Commonwealth v. Appel, 218,

652 A.2d 341, 343 (Pa. Super. 1994) (“Appellant was afforded a trial de

novo and, therefore, matters pertaining to the proceedings before the

district magistrate are irrelevant.” ). Thus, the Court of Common Pleas did

not err in declining to address Appellant’s issue.

      Judgment of sentence affirmed.




                                       -3-
J-S77031-14


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 3/24/2015




                          -4-